Name: 2010/736/EU: Commission Decision of 1Ã December 2010 as regards a Union financial contribution for the year 2011, to certain European Union reference laboratories in the feed and food control area (notified under document C(2010) 8350)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  cooperation policy;  health;  research and intellectual property;  foodstuff;  economic policy
 Date Published: 2010-12-02

 2.12.2010 EN Official Journal of the European Union L 316/22 COMMISSION DECISION of 1 December 2010 as regards a Union financial contribution for the year 2011, to certain European Union reference laboratories in the feed and food control area (notified under document C(2010) 8350) (Only the Danish, Dutch, English, French, German, Italian, Spanish and Swedish texts are authentic) (2010/736/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (1), and in particular Article 32(7) thereof, Whereas: (1) European Union reference laboratories in the food and feed control area may be granted a Union financial contribution in accordance with Article 31 of Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (2). (2) Commission Regulation (EC) No 1754/2006 of 28 November 2006 laying down detailed rules for the granting of Community financial assistance to Community reference laboratories for feed and food and the animal health sector (3) provides that the financial contribution from the Union is to be granted if the approved work programmes are efficiently carried out and that the beneficiaries supply all the necessary information within certain time limits. (3) In accordance with Article 2 of Regulation (EC) No 1754/2006 the relationship between the Commission and each European Union reference laboratory is laid down in a partnership agreement which is supported by a multiannual work programme. (4) The Commission has assessed the work programmes and corresponding budget estimates submitted by the European Union reference laboratories for the year 2011. (5) Accordingly, a Union financial contribution should be granted to the European Union reference laboratories designated in order to co-finance their activities to carry out the functions and duties provided for in Regulation (EC) No 882/2004. The Unions financial contribution should be at the rate of 100 % of eligible costs as defined in Regulation (EC) No 1754/2006. (6) Regulation (EC) No 1754/2006 lays down eligibility rules for the workshops organised by the European Union reference laboratories. It also limits the financial assistance to a maximum of 32 participants in workshops. Derogations to that limitation should be provided in accordance with Article 13(3) of Regulation (EC) No 1754/2006 to some European Union reference laboratory that needs support for attendance by more than 32 participants in order to achieve the best outcome of its workshops. Derogations can be obtained in case a European Union reference laboratory takes the leadership and responsibility when organising a workshop with another European Union reference laboratory. (7) In accordance with Article 3(2)(a) of Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (4), animal disease eradication and control programmes (veterinary measures) shall be financed from the European Agricultural Guarantee Fund (EAGF). Furthermore, Article 13, second paragraph of that Regulation foresees that in duly justified exceptional cases, for measures and programmes covered by Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (5), expenditure relating to administrative and personnel costs incurred by Member States and beneficiaries of aid from the EAGF shall be borne by the Fund. For financial control purposes, Articles 9, 36 and 37 of Regulation (EC) No 1290/2005 are to apply. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee of the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. The European Union grants financial aid to the Laboratoire dÃ ©tudes et de recherches sur la qualitÃ © des aliments et sur les procÃ ©dÃ ©s agroalimentaires (Lerqap), of the Agence nationale de sÃ ©curitÃ © sanitaire de lalimentation, de lenvironnement et du travail (Anses, ex-AFSSA), Maisons-Alfort, France, to carry out the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004, for the analysis and testing of milk and milk products. For the period from 1 January 2011 to 31 December 2011, that financial aid shall not exceed EUR 355 820. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants financial aid to the laboratory referred to in paragraph 1 for the organisation of workshops. That aid shall not exceed EUR 23 000. Article 2 1. The European Union grants financial aid to the Rijksinstituut voor Volksgezondheid en Milieu (RIVM), Bilthoven, the Netherlands, to carry out the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004, for the analysis and testing of zoonoses (salmonella). For the period from 1 January 2011 to 31 December 2011, that financial aid shall not exceed EUR 373 450. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants financial aid to the laboratory referred to in paragraph 1 for the organisation of workshops. That aid shall not exceed EUR 30 300. Article 3 1. The European Union grants financial aid to the Laboratorio de Biotoxinas Marinas, Agencia EspaÃ ±ola de Seguridad Alimentaria y NutriciÃ ³n (Ministerio de Sanidad y PolÃ ­tica Social), Vigo, Spain, to carry out the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004, for the monitoring of marine biotoxins. For the period from 1 January 2011 to 31 December 2011, that financial aid shall not exceed EUR 283 302. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants financial aid to the laboratory referred to in paragraph 1 for the organisation of workshops. That aid shall not exceed EUR 44 500. Article 4 1. The European Union grants financial aid to the laboratory of the Centre for Environment, Fisheries and Aquaculture Science, Weymouth, United Kingdom, to carry out the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004, for the monitoring of viral and bacteriological contamination of bivalve molluscs. For the period from 1 January 2011 to 31 December 2011, that financial aid shall not exceed EUR 289 832. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants financial aid to the laboratory referred to in paragraph 1 for the organisation of workshops. That aid shall not exceed EUR 46 800. Article 5 1. The European Union grants a financial contribution to the Laboratoire dÃ ©tudes et de recherches sur la qualitÃ © des aliments et sur les procÃ ©dÃ ©s agroalimentaires (Lerqap), of the Agence nationale de sÃ ©curitÃ © sanitaire de lalimentation, de lenvironnement et du travail (Anses, ex-AFSSA), Maisons-Alfort, France, to carry out the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004, for the analysis and testing of Listeria monocytogenes. For the period from 1 January 2011 to 31 December 2011, that financial contribution shall not exceed EUR 426 065. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants a financial contribution to the laboratory referred to in paragraph 1 for the organisation of workshops. That contribution shall not exceed EUR 23 000. Article 6 1. The European Union grants financial aid to the Laboratoire dÃ ©tudes et de recherches sur la qualitÃ © des aliments et sur les procÃ ©dÃ ©s agroalimentaires (Lerqap), of the Agence nationale de sÃ ©curitÃ © sanitaire de lalimentation, de lenvironnement et du travail (Anses, ex-AFSSA), Maisons-Alfort, France, to carry out the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004, for the analysis and testing of coagulase positive Staphylococci, including Staphylococcus aureus. For the period from 1 January 2011 to 31 December 2011, that financial contribution shall not exceed EUR 361 615. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants a financial contribution to the laboratory referred to in paragraph 1 for the organisation of workshops. That contribution shall not exceed EUR 23 000. Article 7 1. The European Union grants a financial contribution to the Istituto Superiore di SanitÃ (ISS), Rome, Italy, to carry out the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004, for the analysis and testing of Escherichia coli, including Verotoxigenic E. Coli (VTEC). For the period from 1 January 2011 to 31 December 2011, that financial contribution shall not exceed EUR 269 296. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants a financial contribution to the laboratory referred to in paragraph 1 for the organisation of workshops. That contribution shall not exceed EUR 22 000. Article 8 1. The European Union grants a financial contribution to the Statens VeterinÃ ¤rmedicinska Anstalt (SVA), Uppsala, Sweden, to carry out the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004, for the monitoring of Campylobacter. For the period from 1 January 2011 to 31 December 2011, that financial contribution shall not exceed EUR 305 386. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants a financial contribution to the laboratory referred to in paragraph 1 for the organisation of workshops. That contribution shall not exceed EUR 30 000. Article 9 1. The European Union grants a financial contribution to the Istituto Superiore di SanitÃ (ISS), Rome, Italy, to carry out the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004, in respect of analysis and testing of parasites (in particular Trichinella, Echinococcus and Anisakis). For the period from 1 January 2011 to 31 December 2011, that financial contribution shall not exceed EUR 325 010. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants a financial contribution to the laboratory referred to in paragraph 1 for the organisation of workshops. That contribution shall not exceed EUR 30 000. Article 10 1. The European Union grants a financial contribution to the FÃ ¸devareinstituttet, Danmarks Tekniske Universitet (DTU), Copenhagen, Denmark, to carry out the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004, for the monitoring of antimicrobial resistance. For the period from 1 January 2011 to 31 December 2011, that financial contribution shall not exceed EUR 387 534. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants a financial contribution to the laboratory referred to in paragraph 1 for the organisation of workshops. That contribution shall not exceed EUR 67 000. Article 11 1. The European Union grants a financial contribution to the Veterinary Laboratories Agency, Addlestone, United Kingdom, to carry out the functions and duties provided in Chapter B of Annex X to Regulation (EC) No 999/2001 of the European Parliament and of the Council (6), in particular for the monitoring of transmissible spongiform encephalopathies. For the period from 1 January 2011 to 31 December 2011, that financial contribution shall not exceed EUR 737 901. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants a financial contribution to the laboratory referred to in paragraph 1 for the organisation of workshops. That contribution shall not exceed EUR 70 200. 3. By way of derogation from Article 13(1) of Regulation (EC) No 1754/2006, the laboratory referred to in paragraph 1 shall be entitled to claim financial assistance for attendance by a maximum of 50 participants at one of its workshops referred to in paragraph 2 of this Article. Article 12 1. The European Union grants a financial contribution to the Centre wallon de Recherches agronomiques (CRA-W), Gembloux, Belgium, to carry out the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004, for the analysis and testing of animal proteins in feedingstuffs. For the period from 1 January 2011 to 31 December 2011, that financial contribution shall not exceed EUR 581 716. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants a financial contribution to the laboratory referred to in paragraph 1 for the organisation of workshops. That contribution shall not exceed EUR 30 000. Article 13 1. The European Union grants financial aid to the Rijksinstituut voor Volksgezondheid en Milieu (RIVM), Bilthoven, the Netherlands, to carry out the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004, for residues of certain substances listed in Annex I to Council Directive 96/23/EC (7) and referred to by Annex VII, Section I, point 12(a) of Regulation (EC) No 882/2004. For the period from 1 January 2011 to 31 December 2011, that financial aid shall not exceed EUR 464 000. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants financial aid to the laboratory referred to in paragraph 1 for the organisation of workshops. That aid shall not exceed EUR 25 000. Article 14 1. The European Union grants financial aid to the Laboratoire dÃ ©tudes et de recherches sur les mÃ ©dicaments vÃ ©tÃ ©rinaires et les dÃ ©sinfectants de LAgence nationale de sÃ ©curitÃ © sanitaire de lalimentation, de lenvironnement et du travail (Anses, ex-AFSSA), FougÃ ¨res, France, to carry out the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004, for residues of certain substances listed in Annex I to Directive 96/23/EC and referred to by Annex VII, Section I, point 12 (a) of Regulation (EC) No 882/2004. For the period from 1 January 2011 to 31 December 2011, that financial aid shall not exceed EUR 464 000. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants financial aid to by the laboratory referred to in paragraph 1 for the organisation of workshops. That aid shall not exceed EUR 25 000. Article 15 1. The European Union grants financial aid to the Bundesamt fÃ ¼r Verbraucherschutz und Lebensmittelsicherheit (BVL), Berlin, Germany, to carry out the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004, for residues of certain substances listed in Annex I to Directive 96/23/EC and referred to by Annex VII, Section I, point 12(a) of Regulation (EC) No 882/2004. For the period from 1 January 2011 to 31 December 2011, that financial aid shall not exceed EUR 464 000. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants financial aid to the laboratory referred to in paragraph 1 for the organisation of workshops. That aid shall not exceed EUR 25 000. Article 16 1. The European Union grants financial aid to the Istituto Superiore di SanitÃ (ISS), Rome, Italy, to carry out the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004, for residues of certain substances listed in Annex I to Directive 96/23/EC and referred to by Annex VII, Section I, point 12(a) of Regulation (EC) No 882/2004. For the period from 1 January 2011 to 31 December 2011, that financial aid shall not exceed EUR 283 000. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants financial aid to the laboratory referred to in paragraph 1 for the organisation of workshops. That aid shall not exceed EUR 25 000. Article 17 1. The European Union grants a financial contribution to the Chemisches und VeterinÃ ¤runtersuchungsamt (CVUA) Freiburg, Germany, to carry out the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004, for the analysis and testing of residues of pesticides in food of animal origin and commodities with high fat content. For the period from 1 January 2011 to 31 December 2011, that financial contribution shall not exceed EUR 198 900. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants financial aid to the laboratory referred to in paragraph 1 for the organisation of workshops. That aid shall not exceed EUR 110 000. 3. By way of derogation from Article 13(1) of Regulation (EC) No 1754/2006, the laboratory referred to in paragraph 1 shall be entitled to claim financial assistance for attendance by a maximum of 110 participants at one of its workshops referred to in paragraph 2 of this Article. Article 18 The European Union grants a financial contribution to the FÃ ¸devareinstituttet, Danmarks Tekniske Universitet (DTU), Copenhagen, Denmark, to carry out the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004, for the analysis and testing of residues of pesticides in cereals and feedingstuffs. For the period from 1 January 2011 to 31 December 2011, that financial contribution shall not exceed EUR 198 900. Article 19 1. The European Union grants a financial contribution to the Laboratorio Agrario de la Generalitat Valenciana (LAGV)/Grupo de Residuos de Plaguicidas de la Universidad de AlmerÃ ­a (PRRG), Spain to carry out the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004, for the analysis and testing of residues of pesticides in fruits and vegetables, including commodities with high water and high acid content. For the period from 1 January 2011 to 31 December 2011, that financial contribution shall not exceed EUR 447 000. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants a financial contribution to the laboratory referred to in paragraph 1 for the organisation of workshops. That contribution shall not exceed EUR 10 000. Article 20 The European Union grants a financial contribution to the Chemisches und VeterinÃ ¤runtersuchungsamt (CVUA), Stuttgart, Germany, to carry out the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004, for the analysis and testing of residues of pesticides by single residue methods. For the period from 1 January 2011 to 31 December 2011, that financial contribution shall not exceed EUR 365 000. Article 21 1. The European Union grants a financial contribution to the Chemisches und VeterinÃ ¤runtersuchungsamt (CVUA), Freiburg, Germany, to carry out by the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004, for the analysis and testing of dioxins and PCBs in feed and food. For the period from 1 January 2011 to 31 December 2011, that financial contribution shall not exceed EUR 470 000. 2. In addition to the maximum amount provided for in paragraph 1, the Union grants a financial contribution to the laboratory referred to in paragraph 1 for the organisation of workshops. That contribution shall not exceed EUR 55 000. Article 22 The Unions financial contribution referred to in Articles 1 to 21 shall be at the rate of 100 % of eligible costs as defined in Regulation (EC) No 1754/2006. Article 23 This Decision is addressed to the:  for milk and milk products: Laboratoire dÃ ©tudes et de recherches sur la qualitÃ © des aliments et sur les procÃ ©dÃ ©s agroalimentaires (Lerqap), of the Agence nationale de sÃ ©curitÃ © sanitaire de lalimentation, de lenvironnement et du travail (Anses), 23 avenue du GÃ ©nÃ ©ral de Gaulle, 94700 Maisons-Alfort, France,  for the analysis and testing of zoonoses (salmonella): Rijksinstituut voor Volksgezondheid en Milieu (RIVM), Postbus 1, Anthony van Leeuwenhoeklaan 9, 3720 BA Bilthoven, The Netherlands,  for the monitoring of marine biotoxins: Laboratorio de Biotoxinas Marinas, Agencia EspaÃ ±ola de Seguridad Alimentaria y NutriciÃ ³n (Ministerio de Sanidad y PolÃ ­tica Social), EstaciÃ ³n Maritima, s/n, 36200 Vigo, Spain,  for monitoring the viral and bacteriological contamination of bivalve molluscs: Laboratory of the Centre for Environment, Fisheries and Aquaculture Science (CEFAS), Weymouth laboratory, Barrack Road, The Nothe, Weymouth, Dorset, DT4 8UB, United Kingdom,  for Listeria monocytogenes: Laboratoire dEtudes et de Recherches sur la QualitÃ © des Aliments et sur les ProcÃ ©dÃ ©s Agro-alimentaires (Lerqap), of the Agence nationale de sÃ ©curitÃ © sanitaire de lalimentation, de lenvironnement et du travail (Anses), 23 avenue du GÃ ©nÃ ©ral de Gaulle, 94700 Maisons-Alfort, France,  for coagulase positive Staphylococci, including Staphylococcus aureus: Laboratoire dÃ ©tudes et de recherches sur la qualitÃ © des aliments et sur les procÃ ©dÃ ©s agro-alimentaires (Lerqap), of the Agence nationale de sÃ ©curitÃ © sanitaire de lalimentation, de lenvironnement et du travail (Anses), 23 avenue du GÃ ©nÃ ©ral de Gaulle, 94700 Maisons-Alfort, France,  for Escherichia coli, including Verotoxigenic E. Coli (VTEC): Istituto Superiore di SanitÃ (ISS), Viale Regina Elena 299, 00161 Roma, Italy,  for Campylobacter: Statens VeterinÃ ¤rmedicinska Anstalt (SVA), Ulls vÃ ¤g 2 B, 75189 Uppsala, Sweden,  for parasites (in particular Trichinella, Echinococcus and Anisakis): Istituto Superiore di SanitÃ (ISS), Viale Regina Elena 299, 00161 Roma, Italy,  for antimicrobial resistance: FÃ ¸devareinstituttet, Danmarks Tekniske Universitet (DTU), BÃ ¼lowsvej 27, 1790 Copenhagen V, Denmark,  for transmissible spongiform encephalopathies (TSEs): Veterinary Laboratories Agency, Woodham Lane, New Haw, Addlestone, Surrey KT15 3NB, United Kingdom (Ms Marion Simmons, tel. +441932357564),  for animal proteins in feedingstuffs: Centre wallon de Recherches agronomiques (CRA-W), ChaussÃ ©e de Namur 24, 5030 Gembloux, Belgium,  for residues: Rijksinstituut voor Volksgezondheid en Milieu (RIVM), Postbus 1, Anthony van Leeuwenhoeklaan 9, 3720 BA Bilthoven, The Netherlands,  for residues: Laboratoire dÃ ©tudes et de recherches sur les mÃ ©dicaments vÃ ©tÃ ©rinaires et les dÃ ©sinfectants de LAgence nationale de sÃ ©curitÃ © sanitaire de lalimentation, de lenvironnement et du travail (Anses), Site de FougÃ ¨res, BP 90203, 35302 FougÃ ¨res, France,  for residues: Bundesamt fÃ ¼r Verbraucherschutz und Lebensmittelsicherheit, Postfach 100214, Mauerstrasse 39-42, 10562 Berlin, Germany,  for residues: Istituto Superiore di SanitÃ (ISS), Viale Regina Elena 299, 00161 Roma, Italy,  for the analysis and testing of residues of pesticides in food of animal origin: Chemisches und VeterinÃ ¤runtersuchungsamt (CVUA), Postfach 100462, Bissierstrasse 5, 79114 Freiburg, Germany,  for the analysis and testing of residues of pesticides in cereals: FÃ ¸devareinstituttet, Danmarks Tekniske Universitet (DTU), Department of Food Chemistry, Moerkhoej Bygade 19, 2860 Soeborg, Denmark,  for the analysis and testing of residues of pesticides in fruits and vegetables: Laboratorio Agrario de la Generalitat Valenciana (LAGV)/Grupo de Residuos de Plaguicidas de la Universidad de AlmerÃ ­a (PRRG), Ctra. Sacramento s/n, La Canada de San Urbano, 04120 Almeria, Spain,  for the analysis and testing of residues of pesticides by single residue methods: Chemisches und VeterinÃ ¤runtersuchungsamt (CVUA), Postfach 1206, Schaflandstrasse 3/2, 70736 Stuttgart, Germany,  for the analysis and testing of dioxins and PCBs in feed and food: Chemisches und VeterinÃ ¤runtersuchungsamt (CVUA), Postfach 100462, Bissierstrasse 5, 79114 Freiburg, Germany. Done at Brussels, 1 December 2010. For the Commission John DALLI Member of the Commission (1) OJ L 165, 30.4.2004, p. 1. (2) OJ L 155, 18.6.2009, p. 30. (3) OJ L 331, 29.11.2006, p. 8. (4) OJ L 209, 11.8.2005, p. 1. (5) OJ L 224, 18.8.1990, p. 19. (6) OJ L 147, 31.5.2001, p. 1. (7) OJ L 125, 23.5.1996, p. 10.